DETAILED ACTION
	This application has been examined. Claims 1-20 are pending.
 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .   


Allowable Subject Matter

Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:  
 The provision for --- a distributed VM-image-distribution subsystem of a management system within a distributed computer system having multiple servers, multiple data-storage devices, and one or more internal networks, the distributed VM-image-distribution subsystem implemented as stored computer instructions that, when executed on one or more processors of one or more computer systems, control the computer system to:
organize data stores within the distributed computer system that store VM images into groups, each group including an image data store and multiple associated local data stores;
classify each VM image as one of an EAGER image and an ON_DEMAND image;
when an EAGER image is created and stored in a first image data store, propagate the VM image to the remaining image data stores within the distributed computer system and propagate the VM image from each image data store to the local data stores associated with the image data store;
when an ON_DEMAND image is created and stored in a first image data store, propagate the VM image to the remaining image data stores within the distributed computer system; and
when the management system processes a request to instantiate an ON_DEMAND image on a server, transfers the ON_DEMAND image from an image data store to a local data store accessible to the server
---   wherein all the features previously described are combined in one singular embodiment,   is not fairly taught or suggested by the prior art of record.  


The Examiner finds particular novelty in the system capabilities as described in the Applicant Specification  (page 15 Paragraph 35-37 and page 18, paragraph 38 ) wherein the said system is enabled to control the computer system to: organize data stores within the distributed computer system that store VM images into groups, each group including an image data store and multiple associated local data stores; classify each VM image as one of an EAGER image and an ON_DEMAND image; and furthermore when an EAGER image is created and stored in a first image data store, propagate the VM image to the remaining image data stores within the distributed computer system and propagate the VM image from each image data store to the local data stores associated with the image data store; and furthermore when an ON_DEMAND image is created and stored in a first image data store, propagate the VM image to the remaining image data stores within the distributed computer system; and furthermore when the management system processes a request to instantiate an ON_DEMAND image on a server, transfers the ON_DEMAND image from an image data store to a local data store accessible to the server. 

 BenShaul Paragraph 129 thru Paragraph 131 disclosed a platform to create new instances via cloning, and transfer them to the cloud, thereby enabling to scale-out multiple instances of the same type.  BenShaul Paragraph 253 disclosed wherein the cloud edge proxy keeps a log of what data has been transferred to the cloud and what data remains on prem. In this manner, the migration process can be delayed or stopped at any time without complete migration of all data.  However BenShaul does not disclose a system to organize data stores within the distributed computer system that store VM images into groups, each group including an image data store and multiple associated local data stores; and furthermore classify each VM image as one of an EAGER image and an ON_DEMAND image; and furthermore when an EAGER image is created and stored in a first image data store, propagate the VM image to the remaining image data stores within the distributed computer system and propagate the VM image from each image data store to the local data stores associated with the image data store; and furthermore when an ON_DEMAND image is created and stored in a first image data store, propagate the VM image to the remaining image data stores within the distributed computer system; and furthermore when the management system processes a request to instantiate an ON_DEMAND image on a server, transfers the ON_DEMAND image from an image data store to a local data store accessible to the server. 
Kannan Paragraph 52 disclosed wherein a VM template refers to a template for a virtual machine instance that may be spawned on a physical host. A user may create a virtual machine instance from a given VM template and designate the resulting virtual machine instance as virtual template 305 for command replication. However Kannan does not disclose a system to organize data stores within the distributed computer system that store VM images into groups, each group including an image data store and multiple associated local data stores; and furthermore classify each VM image as one of an EAGER image and an ON_DEMAND image; and furthermore when an EAGER image is created and stored in a first image data store, propagate the VM image to the remaining image data stores within the distributed computer system and propagate the VM image from each image data store to the local data stores associated with the image data store; and furthermore when an ON_DEMAND image is created and stored in a first image data store, propagate the VM image to the remaining image data stores within the distributed computer system; and furthermore when the management system processes a request to instantiate an ON_DEMAND image on a server, transfers the ON_DEMAND image from an image data store to a local data store accessible to the server. 
Eda Paragraph 82 disclosed wherein cloning location mod 365 determines, based on pre-defined criteria, where the target data should be located for a cloning operation. If the requested data size is higher than average and gain in terms of  system to organize data stores within the distributed computer system that store VM images into groups, each group including an image data store and multiple associated local data stores; and furthermore classify each VM image as one of an EAGER image and an ON_DEMAND image; and furthermore when an EAGER image is created and stored in a first image data store, propagate the VM image to the remaining image data stores within the distributed computer system and propagate the VM image from each image data store to the local data stores associated with the image data store; and furthermore when an ON_DEMAND image is created and stored in a first image data store, propagate the VM image to the remaining image data stores within the distributed computer system; and furthermore when the management system processes a request to instantiate an ON_DEMAND image on a server, transfers the ON_DEMAND image from an image data store to a local data store accessible to the server. 
 system to organize data stores within the distributed computer system that store VM images into groups, each group including an image data store and multiple associated local data stores; and furthermore classify each VM image as one of an EAGER image and an ON_DEMAND image; and furthermore when an EAGER image is created and stored in a first image data store, propagate the VM image to the remaining image data stores within the distributed computer system and propagate the VM image from each image data store to the local data stores associated with the image data store; and furthermore when an ON_DEMAND image is created and stored in a first image data store, propagate the VM image to the remaining image data stores within the distributed computer system; and furthermore when the management system processes a request to instantiate an ON_DEMAND image on a server, transfers the ON_DEMAND image from an image data store to a local data store accessible to the server.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
 
Conclusion
Examiner’s Note: In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please refer to the enclosed PTO-892 form. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREG C BENGZON whose telephone number is (571)272-3944.  The examiner can normally be reached on Monday - Friday 8 AM - 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Follansbee can be reached on (571) 272-3964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GREG C BENGZON/
Primary Examiner, Art Unit 2444